Exhibit 10.8

 

FOURTH AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$13,455,000

 

June 10, 2009

 

FOR VALUE RECEIVED, P&F INDUSTRIES, INC., a Delaware corporation (“P&F”),
FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a Florida corporation (“Florida
Pneumatic”), EMBASSY INDUSTRIES, INC., a New York corporation (“Embassy”), GREEN
MANUFACTURING, INC., a Delaware corporation (“Green”), COUNTRYWIDE HARDWARE,
INC., a Delaware corporation (“Countrywide”), NATIONWIDE INDUSTRIES, INC., a
Florida corporation (“Nationwide”),WOODMARK INTERNATIONAL, L.P., a Delaware
limited partnership (“Woodmark”), PACIFIC STAIR PRODUCTS, INC., a Delaware
corporation (“Pacific”), WILP HOLDINGS, INC., a Delaware corporation (“WILP”),
CONTINENTAL TOOL GROUP, INC., a Delaware corporation (“Continental”) and HY-TECH
MACHINE, INC., a Delaware corporation (“Hy-Tech”;; and collectively with P&F,
Florida Pneumatic, Embassy, Green, Countrywide, Nationwide, Woodmark, Pacific,
WILP and Continental the “Co-Borrowers”), jointly and severally promise to pay
to the order of CITIBANK, N.A. (the “Lender”), on or before the Revolving Credit
Termination Date, the principal amount of THIRTEEN MILLION FOUR HUNDRED FIFTY
FIVE THOUSAND ($13,455,000) DOLLARS or, if less, the unpaid principal amount of
all Revolving Credit Loans made by the Lender to the Co-Borrowers under the
Credit Agreement referred to below.

 

The Co-Borrowers jointly and severally promise to pay interest on the unpaid
principal amount hereof from the date hereof until paid in full at the rates and
at the times which shall be determined, and to make principal repayments on this
Note at the times which shall be determined, in accordance with the provisions
of the Credit Agreement referred to below.

 

This Note is one of the “Revolving Credit Notes” referred to in the Credit
Agreement, dated as of June 30, 2004, by and among the Co-Borrowers, Citibank,
N.A., as Administrative Agent, and the Lenders (including the Lender) as are or
may from time to time become parties thereto (as same has been and may be
further amended, restated, supplemented or modified, the “Credit Agreement”) and
is issued pursuant to and entitled to the benefits of the Credit Agreement to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Revolving Credit Loans evidenced hereby were made and
are to be repaid.  Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

 

Each of the Lender and any subsequent holder of this Note shall record the date,
Type and amount of each Revolving Credit Loan and the date and amount of each
payment or prepayment of principal of each Revolving Credit Loan on the grid
schedule annexed to this Note; provided, however, that the failure of the Lender
or any holder to set forth such Revolving Credit Loans, payments and other
information on the attached grid schedule shall not in any manner affect the
obligation of the Co-Borrowers to repay the Revolving Credit Loans made by the
Lender in accordance with the terms of this Note.

 

This Note is subject to prepayment as provided in Section 3.03 of the Credit
Agreement.

 

Upon the occurrence of an Event of Default the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of Citibank, N.A., as

 

1

--------------------------------------------------------------------------------


 

Administrative Agent for the Lenders under the Credit Agreement, located at 730
Veterans Memorial Highway, Hauppauge, New York 11788 or at such other place as
shall be designated in writing for such purpose in accordance with the terms of
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Co-Borrowers, which
is absolute and unconditional, to pay the principal of and interest on this Note
at the place, at the respective times, and in the currency herein prescribed.

 

Each Co-Borrower and each endorser of this Note waive diligence, presentment,
protest, demand, and notice of any kind in connection with this Note.

 

This Note is an amendment and restatement of, and is being issued in replacement
of and substitution for, the Third Amended and Restated Revolving Credit Note
dated March 30, 2009 in the original principal amount of $14,300,000 issued by
the Co-Borrowers (the “Original Note”).  The execution and delivery of this Note
shall not be construed to have constituted a repayment of any principal of, or
interest on, the Original Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OR CHOICE OF LAW.

 

[next page is signature page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Co-Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at a place
first above written.

 

 

P&F INDUSTRIES, INC.

 

FLORIDA PNEUMATIC MANUFACTURING CORPORATION

 

EMBASSY INDUSTRIES, INC.

GREEN MANUFACTURING, INC.

 

COUNTRYWIDE HARDWARE, INC.

NATIONWIDE INDUSTRIES, INC.

 

WOODMARK INTERNATIONAL, L.P.

 

By:

Countrywide Hardware, Inc., its General

 

 

Partner

 

PACIFIC STAIR PRODUCTS, INC.

 

WILP HOLDINGS, INC.

 

CONTINENTAL TOOL GROUP, INC.

 

HY-TECH MACHINE, INC.

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

Joseph A. Molino, Jr., the Vice President of each of the corporations named
above

 

3

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS

 

 

 

 

 

 

 

 

 

 

 

Amount of

 

Date

 

Type

 

 

 

Principal

 

 

 

Principal

 

of

 

of

 

Interest

 

Amount of

 

Maturity

 

Paid or

 

Loan

 

Loan

 

Rate

 

Loan

 

of Loan

 

Unpaid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------